Title: To George Washington from John Fairfax, 10 June 1796
From: Fairfax, John
To: Washington, George


        
          Morgintown [Va., now W.Va.] June the 10th 1796
        
        To his honour the presadant of the united States, Sir from the Intermit aquntance and good treatment I Recvd from the famaly I have always felt my self very Singerly a tacht to the famaly & have long felt a grate desire to hear how your Honour and Mrs washington has don but more a Speshally the Latter from the Good treatment and perlite Behavour I have Ever Recvd from her ladiship the hole time of my Continuance In servis also how Master george and Miss Nelly has Don.
        as for my part I have purchast me a tract of land Near morgintown and for the time I have Been On It I Can venter to Say I have one of the most hansomest farmes that Can bee found about In this part of the Cuntry I have got Som Beautifull Meadow well taken with timmothy I find this Cuntry generelly Speeking to Be very Nacherel to grass of Different kinds and the finest Cuntry for Rasing Stock I have Ever Seen.
        from your honour’s Advertesment I perseve Sir you are Inclined to Sell your Cornorway land, Should that Be the Case If your honour will Be pleased to a Sist me a little, By Giving Som Indulgance for a part of the money I wish to purch[ase] of your honour and Becom a Sitasen of that Cuntry.
        I know It is In your honour’s power to a sist me a litle and with out Ingering your honour which Should It Be the Case that you Should Consider me that far I Should Ever Conseave my self under athousand Complements to your honour for Such a faver.
        It may Be that your honour may Incline to Setle a farm on Som part of that land In order to Rase stock If Sir you should have any

Inclinashen to Send out a few hands to that Cuntry and Can Repose that much Confidance in me to Commit them to my Cear I Shall Indeavour to use Every Exershen in my power to permote your honours Interest or Should you Incline Sir to have your lands laid off in lots for the Conveanance of purchersers I Can a Commodate that matter for your honour as I have Made my self a quanted with that Branch Sence I Left your honour.
        Sir pleas to Send me an answer as quick as Conveanant Either By the post or By Col. Jackson of harason County and pleas to Inform me your termes and your price pr acer, also When your honour Expects to be at mount varnon as I wish to Com down at that time.
        pleas to presents my Compleme⟨nts⟩ to Mrs washington and the famaly. So I Remane your honours most Obeadant and very humble Servant
        
          John Fairfax
        
      